Citation Nr: 1627750	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-33 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran requested a travel Board hearing on his Substantive Appeal on a VA Form 9.  Thereafter, the Veteran was scheduled for a hearing in January 2016.  In January 2016 Report of Contact, prior to the scheduled date for the hearing, the Veteran's fiduciary notified the RO that the Veteran would not be able to attend the hearing because he was sick and had been in and out of the hospital.  There has been no request to reschedule the hearing.  As such, the Board finds the Veteran's request for a hearing before a Veterans Law Judge of the Board to be withdrawn.  38 C.F.R. § 20.704(e) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran receives continued care from VA and a February 2015 Supplemental Statement of the Case indicates that VA treatment records dated from January 2013 to September 2014 were considered.  However, review of the claims file does not reveal any VA treatment record dated subsequent to September 2013.  Thus, the claims are remanded for attempts to be made to obtain and associate with the claims file complete VA treatment records regarding the Veteran, including those dated since September 2013.  38 C.F.R. § 3.159.

The Veteran's fiduciary noted in January 2016 that the Veteran was sick and in and out of the hospital.  There is no indication as to the reason for the Veteran's hospital treatment and treatment notes dated in 2016 have not been associated with the claims file.  Therefore, on remand the Veteran must be contacted and asked to identify all relevant providers and, after obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file all relevant treatment records from the identified providers for whom the Veteran has provided authorization.  Id.

The Veteran was afforded a VA medical examination in January 2015.  Pure tone thresholds and speech audiometry tests were performed; however, the examiner reported that the results of these tests were not valid for rating purposes.  The examiner explained that the Veteran's responses to pure tone testing were inconsistent, even with multiple attempts at reinstruction.  The use of the speech discrimination score was reported to not be appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of pure tone average and speech discrimination scores inappropriate.  The examiner noted that the record revealed an August 2011 hearing aid check during which the Veteran underwent another hearing test.  At that time the Veteran was unable to perform pure tone testing due to the Veteran giving inconsistent responses.  A 2009 audiologist's examination also questioned the reliability of the Veteran's responses.  The present examiner concluded that while the Veteran did have a hearing loss, his inconsistent responses made it impossible for the examiner to comment on the degree and etiology of the loss.  The examiner further noted that speech testing could not be performed because the Veteran stated that he could not hear anything even with the audiometer at its output limits.  The Veteran refused to respond to any speech stimuli during the testing.  However, the examiner noted that the Veteran was able to hear the examiner talking when the examiner's back was turned to the Veteran.

Pursuant to the applicable regulations, the Board cannot assign a schedular disability rating to the Veteran's hearing loss disability without obtaining puretone threshold scores. 38 C.F.R. § 4.85.  The results of the January 2015 examination are invalid for rating purposes; thus, the information necessary to assign a rating is missing.  Another examination should be conducted.  

Other evidence of record includes a May 2009 VA audiology consult which noted the Veteran's report of a decrease in hearing after taking certain medications during a recent hospitalization.  The provider recommended that the Veteran be seen by an otolaryngologist "due to his sudden sensorineural hearing loss."  A June 2009 note states the reason for referral is sudden sensorineural hearing loss, possibility of ototoxicity.  

In the rating action on appeal, service connection was granted based on a September 2009 VA examination that related the current hearing loss to service.  There was no discussion in that examination of sudden onset or possible ototoxicity or unreliable test results.  

The examination on remand should consider the history of the Veteran's complaints related to his hearing loss (sudden onset after medication and service incurrence) and consider whether the Veteran's hearing loss disability is unusual or has an unusual pathology which makes it difficult to assess through testing.  

Finally, with regard to the claim for TDIU, the Veteran is in receipt of service connected benefits for PTSD with an evaluation of 100 percent.  Thus, entitlement to TDIU may only be considered based upon his service-connected disabilities other than PTSD.  As the outcome of the remand of the issue of entitlement to a higher initial evaluation for bilateral hearing loss may impact on the claim for TDIU, the issues are inextricably intertwined.  Therefore, the issue of TDIU is remanded pending adjudication of the inextricably intertwined issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran, including those dated since September 2013.

2.  Contact the Veteran and request that he identify all relevant treatment providers.  Thereafter, any additional pertinent records identified by the appellant should be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected bilateral hearing loss disability.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out and the results recited in the examination report.  The examiner is requested to delineate all symptomatology associated with, and the current severity of the bilateral hearing loss disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

In completing the DBQ, the examiner should specifically consider the history of the Veteran's complaints related to his hearing loss (sudden onset after medication and service incurrence) and state whether the Veteran's hearing loss disability is unusual or has an unusual pathology which makes it difficult to assess through testing.  

If the examiner determines that puretone thresholds are either unreliable or cannot be obtained, the examiner should say why; is it because of the unusual nature of the Veteran's specific disability or some other reason.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Then readjudicate the claims currently on appeal.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


